Citation Nr: 0307526	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for cancer of the 
tongue.

3.  Entitlement to service connection for a gallbladder 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which re-adjudicated the issues on 
appeal upon de novo review in accordance with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  The Board notes 
the veteran perfected an appeal from a June 1997 rating 
decision as to the denial of service connection for a 
gastrointestinal disorder, but that he withdrew his appeal in 
November 2000.  The claims as to ischemic heart disease, 
cancer of the tongue, and a gallbladder disorder were 
previously denied as not well grounded in an August 1998 
rating decision.  

Although the RO adjudicated the veteran's claim as to 
diabetes mellitus on the merits in the August 1998 and April 
2002 rating decisions, this matter was the subject of a 
previous final rating decision in May 1993.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board is required to determine 
whether new and material evidence has been presented to 
reopen a claim when such claim was previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board 
has characterized this issue as whether new and material 
evidence has been submitted to reopen the claim.




FINDINGS OF FACT

1.  Ischemic heart disease, cancer of the tongue, a 
gallbladder disorder, or a gastrointestinal disorder were not 
incurred in or aggravated by active service; they are not 
proximately due to a service-connected disability; and 
ischemic heart disease or tongue cancer may not be presumed 
to have been incurred in service.

2.  In May 1993 the RO denied service connection for diabetes 
mellitus; the veteran was notified of, and did not timely 
appeal, that decision.  

3.  Evidence added to the record since the May 1993 
determination includes no new evidence which bears directly 
and substantially upon the matter of service connection for 
diabetes and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for ischemic heart disease, cancer of 
the tongue, a gallbladder disorder, and a gastrointestinal 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for diabetes 
mellitus may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law and that on November 9, 
2000, the VCAA became law.  Regulations implementing the VCAA 
have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in December 
2001 and the claims were re-adjudicated de novo in April 
2002.  The RO advised the veteran of the evidence necessary 
to substantiate his claims by various documents during the 
course of this appeal.  These documents adequately notified 
him of the evidence necessary to substantiate the matters on 
appeal and of the action to be taken by VA.  As the veteran 
has been kept apprised of what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA provides a revised duty to assist that requires VA 
make reasonable efforts to obtain records not in the custody 
of a federal government department or agency.  See 38 C.F.R. 
§ 3.159.  The Board notes the veteran's service medical 
records and all identified and authorized post-service 
medical records have been obtained.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his service connection 
claims in February 1997, June 1998, and February 2002.  It is 
noted, however, that other than as a residual of rheumatic 
fever the examiners did not address matters as to possible 
service-related etiologies for the veteran's claimed ischemic 
heart disease, cancer of the tongue, gallbladder disorder, or 
a gastrointestinal disorder.  Although the veteran and his 
representative assert that service connection for these 
disorders is warranted either on a direct basis or as 
secondary to the service-connected disability of residuals of 
rheumatic fever, they have identified no event, injury, or 
disease other than an episode of rheumatic fever during 
active service as having been related to these disorders.  
The veteran's unsubstantiated statements as to stomach 
problems since active service are too remote from service to 
be of any probative value.  Therefore, an additional medical 
opinion as to these matters is not required.  The Board finds 
the available medical evidence is sufficient for equitable 
determinations as to the issues on appeal.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Connection Claims
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for ischemic heart disease, cancer of 
the tongue, a gallbladder disorder, or a gastrointestinal 
disorder.  Records show the veteran was treated for rheumatic 
fever during active service.  An April 1947 VA examination 
revealed a normal digestive system.  A complete heart 
examination including an electrocardiogram revealed no 
evidence of organic cardiac disease.  An April 1947 rating 
decision granted service connection for the residuals of 
rheumatic fever, but assigned a 0 percent rating because no 
residual disabilities were shown on recent examination.

VA medical records dated in June 1992 show the veteran 
complained of a 6 year history of abdominal bloating and gas.  
A December 1992 report shows a diagnosis of diverticulosis.  

In a statement apparently submitted to his Congressional 
representative in January 1997, the veteran noted he was 
treated for rheumatic fever during active service; that in 
the 1960's he developed diabetes; that in 1994 he had cancer 
of the tongue; that in 1995 had his gallbladder removed; and 
that in 1996 he underwent triple bypass grafting.  

VA examination in February 1997 included diagnoses of 
ischemic heart disease, status post triple bypass with 
angina, status post tongue surgery and radical neck 
dissection for cancer, and insulin dependent diabetes 
mellitus.  No opinions as to etiology were provided.  It was 
noted the veteran denied having a digestive disorder.  

VA examination in June 1998 included diagnoses of a history 
of rheumatic fever in 1942 and ischemic heart disease.  The 
examiner noted that an echocardiogram revealed no evidence of 
valvular disease and that there was no support for a 
diagnosis of rheumatic heart disease or for rheumatic fever 
as a cause for the veteran's coronary artery disease.

In statements and personal hearing testimony in September 
1998 the veteran reported he had stomach problems during 
active service and that he had taken over-the-counter 
medication since service.  He testified that he presently 
used prescription medication for his stomach problems.  In 
September 1999 he submitted a copy of medical literature 
describing how rheumatic fever can lead to the development of 
rheumatic heart disease.

In an October 1999 statement the veteran's private physician, 
Dr. A.D.B., opined that rheumatic fever in 1942 had led to 
heart damage and coronary artery disease that required triple 
bypass in 1996.  It was noted that it was more likely than 
not that the veteran's medical problems were related to 
service.

In April 2001 the Board, among other things, denied 
entitlement to a compensable rating for the residuals of 
rheumatic fever.  It was noted that the preponderance of the 
evidence was against a compensable disability evaluation for 
residuals of rheumatic fever, as the weight of the evidence 
was against a finding of any relevant symptoms or of a nexus 
between the veteran's heart disease, diagnosed as coronary 
artery disease, and remote rheumatic fever.

VA examination in February 2002 found no evidence of any 
residual of rheumatic fever.  It was noted that an 
echocardiogram in 1998 revealed no valvular damage and there 
was no present evidence of murmur upon examination.  

Additional VA and private medical records note diagnoses and 
treatment for ischemic heart disease, cancer of the tongue, a 
gallbladder disorder, and a gastrointestinal disorder, 
without opinion as to etiology.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be considered service connected.  38 C.F.R. § 3.310.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds 
entitlement to service connection for ischemic heart disease, 
cancer of the tongue, a gallbladder disorder, and a 
gastrointestinal disorder is not warranted.  Although the 
veteran, in essence, contends these disorders are secondary 
to his service-connected residuals of rheumatic fever, 
persuasive VA medical opinions demonstrate no evidence of any 
present residuals related to that disorder.  The Board finds 
the VA medical opinions of record as to the possible 
relationship between the veteran's ischemic heart disease and 
his history of rheumatic fever are more persuasive than the 
October 1999 opinion of Dr. A.D.B. because they are more 
consistent with the other medical evidence of record and are 
supported by additional medical studies.  The veteran's 
statements as to having experienced stomach problems and 
having taken over-the-counter medication since active service 
are not supported by any other evidence and are too remote 
from service to warrant any probative evidentiary weight.  No 
competent evidence has been submitted demonstrating ischemic 
heart disease or tongue cancer was manifested within one year 
of the veteran's service discharge, so as to warrant 
application of the presumptive provisions of 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the veteran believes these disorders are related to 
active service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 9); Espiritu, 
2 Vet. App. 49.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against these claims.

New and Material Evidence Claim

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  [Regulations implementing the VCAA also include 
a new definition of new and material evidence that requires 
the claimant submit evidence that raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  This more limiting provision applies only to 
claims to reopen filed on or after August 29, 2001.  As this 
appeal is from a determination on a claim filed prior to that 
date, the revised provision does not apply in the instant 
case.]  The veteran and his representative were notified of 
the revised duties to assist and notify by correspondence 
dated in December 2001.  The Board finds that the duty to 
notify provisions of the VCAA are fulfilled.  No additional 
assistance or notification is required. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a May 1993 rating decision VA denied service connection 
for diabetes mellitus.  The veteran was notified by 
correspondence dated July 1, 1993.  He did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 3.104.  

The veteran's service medical records are negative for 
report, treatment, or diagnosis of diabetes mellitus.  On VA 
examination in April 1947 urinalysis for sugar was negative.  
VA medical records dated in April 1991 show the veteran 
reported a history of diabetes mellitus since the 1960's and 
insulin dependence for 5 years.  The RO denied service 
connection in May 1993 because the evidence did not show this 
disorder was incurred in, or was otherwise related to, active 
service.

The evidence added to the claims file since May 1993 includes 
medical records showing diagnoses and treatment for diabetes 
mellitus without opinion as to etiology.  In statements in 
support of his claim the veteran reiterated his belief that 
the disorder was related to service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  Nothing added to the record since the 
last final decision is competent evidence relating diabetes 
mellitus to service.  As the information provided in support 
of the application to reopen a claim for entitlement to VA 
benefits does not include new evidence which bears directly 
and substantially upon the specific matter under 
consideration, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Accordingly, it is not "new and material," and the 
application to reopen the claim must be denied.

ORDER

Service connection for ischemic heart disease, cancer of the 
tongue, a gallbladder disorder, and a gastrointestinal 
disorder is denied.

The appeal to reopen a claim for entitlement to service 
connection for diabetes mellitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

